Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 5, and 8 are objected to because of the following informalities:
Claim 4: “the view” in line 2 should read “a view” as it is the first recitation of a view from the distal end.
Claim 5: it is suggested that “a hook” in line 3 be amended to read “the hook”, since it is one and the same as the earlier recited “hook” in line 2.
Claim 8: “the view” in line 2 should read “a view” as it is the first recitation of a view from the distal end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 includes “the curved part at the distal end” in the last line. The claim previously recites that the claim includes “a curved part” of the wire, “an end” of the wire, and a “distal end” of the coil (from claim 1). It is unclear what is meant by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera (US 2014/0207180) in view of Davis, III et al. (US 2007/0233168; “Davis”). Ferrera discloses an in-vivo indwelling instrument comprising a coil (130; figs. 7-9) that is formed by winding a wire (144) to form a lumen of the coil so that the coil extends from a proximal end to a distal end (figs. 7-9), and a stretch resistant member (132; [0040]) that is placed in the lumen of the coil, wherein the wire has a connecting part (140), to which the stretch resistant member is connected (fig. 9; [0040]), at the distal end of the coil, the connecting part being located within a central region of the coil having a center that is a middle point of the maximum outer diameter of the coil in the view of a longitudinal direction of the coil. Ferrera does not expressly disclose that the connecting part is located within a central region, wherein the central region is a region defined by a circle having a diameter of half a maximum outer diameter of the coil and having a center that is a middle point of the maximum outer diameter of the coil. In particular, it is unclear ..
Davis discloses another embolic coil (fig. 2) having stretch resistant member (40) within the coil’s lumen ([0023]). The proximal and distal (attached) ends of the stretch resistant member are centered within the lumen of the coil. Davis discloses that it is desirable to center the stretch resistant member within the lumen in order to ensure that the helical turns of the coil remain equidistant from the stretch resistant fiber along the length of the coil, thereby allowing the coil to be pushed in a straight line from the deployment catheter, thus increasing the accuracy of delivery to the treatment site (see esp. [0030]). Since the stretch resistant member of Ferrera is attached at its distal end to the coil via the connecting part, it would have been obvious to one of ordinary skill in the art to have modified the connecting part of Ferrera to be located within a central region defined by a circle having a diameter of half a maximum outer diameter of the coil and having a center that is a middle point of the maximum outer diameter for the predictable result of allowing the stretch resistant member to connect to the connecting part nearest (or at) the center of the lumen, thus better centering the stretch resistant member within the lumen. In view of the teachings of Davis, such centering of the stretch resistant of Ferrera would provide increased accuracy of delivery of the coil to the treatment site. 
Regarding claim 2, the connecting part is disposed at a position within a distance of one-tenth of an entire length of the coil from the distal end of the coil toward the proximal end. In particular, Ferrara shows the connecting part being formed by the last wind of the coil, and the coil has at least 19 winds between the proximal and distal ends of the coil as shown in fig. 9. Therefore, the connecting part is positioned within a distance of one-tenth of an entire length of the coil (which is at least 19 coil winds long).
Regarding claim 3, the wire includes a curved part having a curvature radius smaller than a curvature radius of the coil (i.e., “reduced diameter portion” which results in a smaller 
Regarding claims 6 and 7, Ferrera does not expressly disclose whether the tip end of the wire at the distal end exists outside the central region (as defined in the claim) of the coil or exists inside the central region of the coil. Since the tip end must either exist inside or outside the central region (i.e. these two options cover all possibilities of tip end placement), and applicant has not disclosed any problem solved, purpose served, or advantage gained by either placement of the tip, making either modification to Ferrera (i.e., locating the tip end inside or outside the central region) is considered a mere design choice and therefore obvious to one of ordinary skill in the art. 
Regarding claims 11 and 12, a tip member (“tip encapsulation 146”) is connected to the distal end of the coil and comprises a UV curing resin ([0040]). 
Regarding claim 13, further discloses a detachment part (126/162) connected to a proximal end part of the in-vivo dwelling instrument and a pusher part (104) connected to the coil of the in-vivo indwelling instrument through the detachment part ([0056]; fig. 7). 
Regarding claim 8, Ferrera discloses the invention substantially as stated above including that the connecting part has a reduced diameter as compared to the rest of the coil, but does not expressly disclose that, in a view of the coil from the distal end, a part of the wire forming the connecting part extends through a center of the central region. As taught by Davis, centering the stretch resistant member within the lumen of the coil ensures that the helical turns of the coil remain equidistant from the stretch resistant fiber along the length of the coil, thereby allowing the coil to be pushed in a straight line from the deployment catheter, thus increasing the accuracy of delivery to the treatment site. It would have been obvious to one of ordinary skill in the art to have modified the connecting part of Ferrera to extend through a center of the central region for the predictable result of allowing the stretch resistant member to connect to the connecting part at the center of the lumen (and claimed central region), thus centering the .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrera in view of Davis as applied to claim 1 above and further in view of Aganon et al. (US 2004/0002731). Ferrera in view of Davis discloses the invention substantially as stated above, but does not expressly disclose that the wire includes a part that forms a closed curve, and an area surrounded by the closed curve is 75% or less of an area surrounded by a circumference of the coil. 
Aganon discloses another coil formed by winding a wire to form a lumen in which a stretch resistant member (208) is placed. The stretch resistant member is attached to the coil at either of its ends by a part of the wire that has been bent into the lumen to form a connecting part. As shown in fig. 5b (and fig. 7e), the part of the wire has the form of a closed curve, and the area surrounding the closed curve is less than an area surrounded by a circumference of the coil. It would have been obvious to one of ordinary skill in the art to have modified part (140) of the wire of Ferrera to have a closed curve in view of Aganon, the closed curve surrounding an area less than area surrounded by a circumference of the coil, since such a modification can be considered a substitution of one known connecting part formed from a wire wound into an embolic coil and used for attachment of a stretch resistant member for another wherein the results are predictable and there is a reasonable expectation of success. Although Ferrera in view of Aganon does not expressly disclose that the area surrounded by the closed curve is 75% or less of an area surrounded by a circumference of the coil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Ferrera/Davis in view of Aganon to have sized the closed curve such that it surrounds an area of 75% or less of an area surrounded by  since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Regarding claim 5, Ferrera discloses the invention substantially except for the connecting part having a hook in which the wire is folded back in a shape of a hook along the longitudinal direction of the coil. Aganon discloses that a portion of the wire forming a coil can be folded back into a hook shape (see fig. 5c and 7d) along the longitudinal direction of the coil. It would have been obvious to one of ordinary skill in the art to have modified part (140) of the wire of Ferrera/Davis to have a hook in which the wire is folded back in a shape of the hook along the longitudinal direction of the coil in view of Aganon, since such a modification can be considered a substitution of one known connecting part formed from a wire wound into an embolic coil and used for attachment of a stretch resistant member for another (i.e., smaller diameter part around which stretch resistant member is wrapped versus part bent back to form hook around which stretch resistant member is wrapped) wherein the results are predictable and there is a reasonable expectation of success.
Claims 9 and 10Ferrera in view of Davis as applied to claim 1 above and further in view of Yamanaka et al. (US 2012/0172921). Ferrera in view of Davis discloses the invention substantially as stated above including a stretch resistant member, but fails to disclose a stretch resistant member having wave shape.
Yamanaka discloses another coil device (1) having a stretch resistant member (42) disposed within the lumen of the coil (fig. 6). Yamanaka discloses that the stretch resistant member may have a wave shape (fig. 6). According to Yamanaka, such a wave shape allows for an expandable/shrinkable stretch resistant member that bends in each region of the coil, leading to dispersion of the force pressing it onto the internal face of the material surrounding the outer surface of the coil such as a catheter and thus eliminates the decrease in delivery efficiency normally seen with a straight stretch resistant member ([0037]-[0038]). It would have been obvious to one of ordinary skill in the art to have modified the stretch resistant member of Ferrera to include a wave shape as taught by Yamanaka in order to increase delivery efficiency by providing a stretch resistant member with an expandable/shrinkable shape. 
Regarding claim 10, as shown in fig. 6, the amplitude (11) of the wave shape taught by Yamanaka is larger than an outer diameter of the wire that forms the coil. See Example 1 of Yamanaka, wherein the outer diameter of the wire is 45 microns and the amplitude of the wave shape is 100 microns ([0069]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,984,929 to Bashiri et al. discloses a coil comprising a wire forming a connecting part, wherein the connecting part is a hook in which the wire has been bent back into a hook shape along the longitudinal direction of the coil (see fig. 3). A stretch resistant member is attached to the hook near a center of the lumen of the coil. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 6/17/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771